DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-19 and 21-34 are pending in this application.

Election/Restrictions

Applicant’s election of Group I (Claims 1-19) and of the species (active ingredient or biomolecule: drug), (drug molecule: anti-inflammatory), (cells: mesenchymal stem cells), (pharmaceutically acceptable excipient: additive) and (wound or tissue injury: orthopedic injury) in the reply filed on 02/10/2022 is acknowledged.  Because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claims 13 and 21-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions or species (based on Applicant election of a “drug” as the one or more active ingredients or biomolecules not a “cell”), there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 02/10/2022.

Claims 1-12 and 14-19 were examined on their merits.
Specification

This application does not contain an abstract of the disclosure as required by 37 CFR 1.72(b).  An abstract on a separate sheet is required.

Information Disclosure Statement

The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings

Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. 


Claim Objections

Claim 5 is objected to because of the following informalities:  104 and 108 should be changed to 104 and 108.   Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 5 recites the limitation "platelets /µL of blood derivative platelet concentration".  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination the Examiner has interpreted the claim as being dependent upon Claim 3.



Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, 16, 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (WO 2014/077854 A1), cited in the IDS, as evidenced by Beck et al. (2014) and Eyley et al. (2014), of record.

Zhang et al. teaches a pharmaceutical composition comprising the blood derivatives fibrin and thrombin and nanocrystalline cellulose (Pg. 27, Claim 17), and reading on instant Claim 1 in part, Claim 6 and Claim 19;

 wherein the NCC have an average length of about 100- 2000 nm (overlapping the claimed range of instant Claim 16) and an average width of about 2-50 nm (overlapping the claimed range of instant Claim 17) (Pg. 35, Claims 68, 72 and 73), thereby reading on instant Claims 16-17;
wherein the NCC may be oxidized by exposure to periodate (Pg. 29, Claims 30 and 32), thereby producing carbonyls/aldehydes at the surface (see Eyley et al. Pg. 7769, Column 1, Lines 3-5), and reading on instant Claim 1;
and wherein the extraction of NCC may be done by hydrolysis with sulfuric acid (Pgs. 7-8, Paragraph [0031] (Pg. 12, Paragraph [0047] and Pg. 24, Claim 1 and Pg. 25, Claim 11), thereby inherently providing NCC with the claimed degree of sulfation, as evidenced by Beck et al. below, and reading on instant Claims 1-2.

Beck et al. teaches that cellulose nanocrystals extracted from wood pulp by sulfuric acid hydrolysis typically contain 200-300 mmol/kg of anionic sulfate half-esters introduced at some of the hydroxyl sites (overlapping the claimed degree of sulfation in instant Claims 1-2) (Pg. 101, Abstract).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6, 10, 11, 14-17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (WO 2014/077854 A1), cited in the IDS, as evidenced by Beck et al. (2014) and Eyley et al. (2014), of record, as applied to Claims 1, 2, 6, 16, 17 and 19 above, and further in view of Arinzeh et al. (US 2011/0274742 A1), cited in the IDS, as evidenced by Linder et al. (1979).

The teachings of Zhang et al. were discussed above.

Zhang et al. did not teach a composition wherein the blood derivative component is platelet-released content, as required by Claim 3;
wherein the cellulose nanocrystal in the composition is 0.05-2% w/v, as required by Claim 4;
wherein the composition further comprises one or more active ingredients or biomolecules, as required by Claim 10;
wherein the one or more active ingredients or biomolecules is a drug/drug molecule, as required by Claim 11;
14-15.
 
Arinzeh et al. teaches a hydrogel scaffold comprising sodium cellulose sulfate (NaCS) with about 10-20% sulfation (Pg. 18, Claims 1-3), and reading on instant Claim 1 in part and Claim 2 in part;
wherein the NaCS is in an amount of from 0.01 to about 1% (Pg. 18, Claim 6), and overlapping the claimed range of instant Claim 4;
 wherein the hydrogel further comprises a growth factor (Pg. 19, Claim 29), wherein the growth factor may be PDGF (i.e., a blood derivative component released by platelets, see Linder et al., Abstract), and reading on instant Claims 1 in part and 3;
 wherein the hydrogel comprises calcium (Pg. 18, Claim 19), and reading on instant Claim 6;
wherein the calcium is present in an amount of 0.5 to 5 wt.% wherein suitable cross-linking was achieved using CaCl2 concentrations of 2% or greater (Pg. 15, Paragraph [0133];
wherein the hydrogel can comprise a pharmaceutically acceptable carrier, excipient and/or adjuvant and may additionally comprise a drug and wherein the composition may be used to treat arthritis (Pg. 12, Paragraph [0104]), and reading on instant Claims 10, 11 and 14; 
wherein the further comprises chitosan (Pg. 18, Claims 1-12), the term “additive” being given its broadest, reasonable interpretation of any additional component, lacking any definition in the Specification, and reading on instant Claim 15;
e.g., cartilage repair and regeneration (Abstract).

It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to combine the composition comprising nanocrystalline cellulose and blood derivative components as taught by Zhang et al. above with the teachings of Arinzeh et al. of a blood derivative comprising cellulose composition because both compositions are taught as being useful for tissue repair.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this combination in order to obtain a composition with the advantages of nanocrystalline cellulose of being lightweight, electrically conductive, as strong as KEVLAR™, not harmful to humans and is available from plant sources and which can be utilized to treat arthritis and repair/regenerate tissue in need thereof.  There would have been a reasonable expectation of success in making this combination because both references are reasonably drawn to the same field of endeavor, that is, cellulose tissue repair compositions.

Claim(s) 1-6, 10, 11 and 14-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (WO 2014/077854 A1), cited in the IDS, as evidenced by Beck et al. (2014) and Eyley et al. (2014), of record, and further in view of Arinzeh et al. (US 2011/0274742 A1), cited in the IDS, as evidenced by Linder et al. (1979), as applied to Claims 1-4, 6, 10, 11, 14-17 and 19 above, and further in view of Agostini et al. (2017).
et al. and Arinzeh et al. were discussed above.

Neither Zhang et al. or Arinzeh et al. taught a composition comprising 0.5 x 104-2 x 108 platelets/µl, as required by Claim 5;
or wherein the blood derivative component is obtainable by centrifugation or apheresis, as required by Claim 18.

Agostini et al. taught the obtaining of a supernatant rich in growth factors (SRGF) including PDGF from single donor platelet apheresis from donors with circulating platelet counts of greater than 1.8 x 105 platelets/µl (Pg. 2, Column 1, Lines 44-52 and Column 2, Lines 1-8).

It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition of Zhang et al. and Arinzeh et al. comprising the platelet-released growth factor PDGF and nanocrystalline cellulose with the teaching of Agostini et al. of SRGF comprising PDGF obtained from donors with circulating platelet counts of greater than 1.8 x 105 platelets/µl because this would provide a source for the PDGF in the composition.  Those of ordinary skill in the art would have been motivated to make this combination in order to have enough PDGF for use in the therapeutic composition.  There would have been a reasonable expectation of success in making this modification because Arinzeh et al. teaches the inclusion of PDGF in the composition but doesn’t indicate how it was obtained while Agostini et al. teaches a method for obtaining the requisite PDGF.
(s) 1-4, 6, 7, 10, 11, 14-17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (WO 2014/077854 A1), cited in the IDS, as evidenced by Beck et al. (2014) and Eyley et al. (2014), of record, and further in view of Arinzeh et al. (US 2011/0274742 A1), cited in the IDS, as evidenced by Linder et al. (1979) and as applied to Claims 1-4, 6, 10, 11, 14-17 and 19 above, and further in view of Chen et al. (2006).

The teachings of Zhang et al. and Arinzeh et al. were discussed above.

Neither Zhang et al. or Arinzeh et al. taught a composition comprising thrombin at 0.1-50 U/ml, as required by Claim 7.

Chen et al. teaches the use of thrombin at 10.5 U/ml in a therapeutic hydrogel for tissue repair had a beneficial effect of increasing fibroblast migration through the gel and lowered gel setting time (Abstract, Fig. 1 and Column 2, Lines 20-24).

It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition of Zhang et al. and Arinzeh et al. comprising thrombin and nanocrystalline cellulose with the teaching of Chen et al. of the use of thrombin at 10.5 U/ml in a therapeutic hydrogel composition because Zhang et al. does not indicate what concentration of thrombin is present in the therapeutic composition and Chen et al. provides such a concentration.
  
et al. of increasing fibroblast migration through the gel and a lowered gel setting time.  There would have been a reasonable expectation of success in making this modification because Zhang et al. teaches the inclusion of thrombin in the composition but doesn’t indicate how much was used it while Chen et al. teaches a concentration of thrombin suitable for use in a therapeutic tissue repair composition.

 Claim(s) 1-4, 6, 8, 10, 11, 14-17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (WO 2014/077854 A1), cited in the IDS, as evidenced by Beck et al. (2014) and Eyley et al. (2014), of record, and further in view of Arinzeh et al. (US 2011/0274742 A1), cited in the IDS, as evidenced by Linder et al. (1979), and as applied to Claims 1-4, 6, 10, 11, 14-17 and 19 above, and further in view of Matyash et al. (2014).

The teachings of Zhang et al. and Arinzeh et al. were discussed above.

Neither Zhang et al. or Arinzeh et al. taught a composition comprising 0.1-25mM calcium or calcium derivative, as required by Claim 8.

Matyash et al. teaches testing the effect of CaCl2 concentration from 0-10 mM in a hydrogel cross-linking solution , wherein the amount of Ca2+ had a nonlinear effect on the growth of a (hydro)gel mass (Pg. 404, Column 1, Lines 8-10). 
et al. and Arinzeh et al. references do not specifically teach the claimed calcium concentration range, those of ordinary skill in the art before the effective filing date would recognize the concentration or amount of a composition component as an optimizable variable dependent on the desired effect thereof.  In this instance, Matyash et al. teaches that the calcium concentration has a nonlinear effect on hydrogel mass.  This is an effective result based on the concentration of the calcium as changing the calcium concentration will directly affect the mass of the hydrogel.  This is motivation for the ordinary artisan to practice or test the concentration values widely to determine those that are functional and optimal which would be inclusive or cover the instantly claimed ranges.  Absent any teaching of criticality by the Applicant concerning the concentration of the claimed components, it would be prima facie obvious that the ordinary artisan would recognize these limitations are an optimizable variable which can be met as a matter of routine optimization, see the MPEP at 2144.05 Il. B.  There would have been a reasonable expectation of success in making this modification because the prior art (Arinzeh et al.) teaches the use of calcium cross-linker in a hydrogel composition and the determination of the optimal concentrations by routine optimization was within the purview of those of ordinary skill in the art prior to the effective filing date.





(s) 1-4, 6, 9, 10, 11, 14-17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (WO 2014/077854 A1), cited in the IDS, as evidenced by Beck et al. (2014) and Eyley et al. (2014), of record, and further in view of Arinzeh et al. (US 2011/0274742 A1), cited in the IDS, as evidenced by Linder et al. (1979), and as applied to Claims 1-4, 6, 10, 11, 14-17 and 19 above, and further in view of Wei et al. (2016).

The teachings of Zhang et al. and Arinzeh et al. were discussed above.

Neither Zhang et al. or Arinzeh et al. taught a composition comprising carbonyl groups at the surface of the nanocrystalline cellulose in an amount of between 0.01- 8mmol/g, as required by Claim 9.

Wei et al. teaches the oxidation of cellulose fibers with sodium periodate directly affects the aldehyde content on the sample surfaces with an increase in the amount of aldehyde (carbonyl) groups corresponding to the gradual increase in periodate (Pg. 8391, Lines 13-21 and Fig. 4).





et al. and Arinzeh et al. references do not specifically teach the claimed carbonyl concentration range, those of ordinary skill in the art before the effective filing date would recognize the concentration or amount of a composition component as an optimizable variable dependent on the desired effect thereof.  In this instance, Wei et al. teaches that periodate concentration during oxidation of cellulose periodate directly affects the aldehyde content on the sample surfaces with an increase in the amount of aldehyde (carbonyl) groups corresponding to the gradual increase in periodate.  This is an effective result based on the concentration of the periodate as changing the amount of surface carbonyls on cellulose.  This is motivation for the ordinary artisan to practice or test the concentration values widely to determine those that are functional and optimal which would be inclusive or cover the instantly claimed ranges.  Absent any teaching of criticality by the Applicant concerning the concentration of the claimed components, it would be prima facie obvious that the ordinary artisan would recognize these limitations are an optimizable variable which can be met as a matter of routine optimization, see the MPEP at 2144.05 Il. B.  There would have been a reasonable expectation of success in making this modification because the prior art (Zhang et al.) teaches the oxidation of nanocrystalline cellulose with periodate for use in a hydrogel composition and the determination of the optimal concentrations by routine optimization was within the purview of those of ordinary skill in the art prior to the effective filing date.



(s) 1-4, 6, 8, 10-12, 14-17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (WO 2014/077854 A1), cited in the IDS, as evidenced by Beck et al. (2014) and Eyley et al. (2014), of record, and further in view of Arinzeh et al. (US 2011/0274742 A1), cited in the IDS, as evidenced by Linder et al. (1979), and as applied to Claims 1-4, 6, 10, 11, 14-17 and 19 above, and further in view of Nakao et al. (US 2007/0197434 A1).

The teachings of Zhang et al. and Arinzeh et al. were discussed above.

Neither Zhang et al. or Arinzeh et al. taught a composition wherein the drug/drug molecule is an anti-inflammatory, as required by Claim 12.

Nakao et al. teaches the use of an anti-inflammatory drug compound in the treatment of arthritis (Pg. 19, Claims 1 and 13).

It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition of Zhang et al. and Arinzeh et al. comprising nanocrystalline cellulose, which may additionally comprise a drug and wherein the composition may be used to treat arthritis (Pg. 12, Paragraph [0104]), with the teaching of Nakao et al. of the use of an anti-inflammatory drug compound in the treatment of arthritis because it is obvious to combine two known composition for treating arthritis.  


"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)
  
Those of ordinary skill in the art would have been motivated to make this combination in order to achieve a combined composition for treating arthritis.  There would have been a reasonable expectation of success in making this modification because Zhang et al. and Arinzeh et al. teach a composition suitable for treating arthritis and containing a drug and Nakao et al. teaches the use of an anti-inflammatory drug in treating arthritis.

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348. The Examiner can normally be reached Monday-Friday 12pm-8pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MARTIN/Examiner, Art Unit 1653                                                                                                                                                                                                        03/08/2022